                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                    :       Case No. 1:18-cr-72
                                              :
 vs.                                          :       Judge Timothy S. Black
                                              :
 DONNA KAY OSBORNE,                           :
                                              :
        Defendant.                            :

                      ORDER DENYING DEFENDANT’S
                   MOTION FOR RECONSIDERATION (Doc. 12)

       This criminal case is before the Court on Defendant’s motion for reconsideration

of the Court’s sentence. (Doc. 12).

                                   I. BACKGROUND

       On June 7, 2018, Defendant Donna Kay Osborne entered pleas of guilty to a two-

count Information charging her with: false bankruptcy declaration, in violation of 18

U.S.C. § 152(3) (Count 1); and use of a false identity/synthetic identity fraud, in violation

of 42 U.S.C. § 408(a)(7)(B) (Count 2). Her pleas were entered pursuant to an open plea

agreement. (Doc. 2). The plea agreement contained non-binding sentencing guideline

stipulations; however, the sentence remained in the Court’s discretion. (Id. at ¶¶ 6, 10).

       Defendant’s sentencing hearing was held on October 1, 2019, at which time the

Court calculated the applicable guideline range, which calculation was consistent with the

parties’ stipulations. The Court ultimately determined that a sentence of 10 months

imprisonment was appropriate, but opted to impose only half of the sentence be served in

the custody of the Bureau of Prisons (“BOP”), with the remainder to be served on home
detention during her period of supervised release. In other words, Defendant was

sentenced to 5 months imprisonment, followed by 1 year of supervised release with the

first 5 months on home detention. Defendant was permitted to self-surrender upon her

designation to a BOP facility.

       On October 4, 2019, Defendant filed the instant motion seeking reconsideration of

her sentence. (Doc. 12). Defense counsel states in the motion that he erroneously

informed the Court that Defendant’s son was an “emancipated adult” and that the Court

was accordingly misled in its consideration of Defendant’s son’s custodial status. (Id.)

Following the sentencing, defense counsel learned that while Defendant’s son is over the

age of 18, his date of emancipation does not elapse until May 23, 2020, following his

high school graduation. (Id. at Exs. 1 & 2). Defendant is therefore entitled to continuing

child support payments from her former spouse until May 2020. (Id. at 2). Defendant

argues that her sentence may result in the termination of the child support payments,

leaving her son unable to sustain himself through the remainder of the school year. (Id.)

       Defendant acknowledges that “there are many other components that support the

Court’s sentence, but to the extent that [her son’s] circumstance was an element of the

Court’s calculous, [Defendant] respectfully moves the Court to reconsider the structure

and/or timing of the sentence imposed.” (Id. at 3). One such option would be for the

Court to postpone Defendant’s designation to the BOP until after May 2020. (Id.)

                             II. STANDARD OF REVIEW

       “In the sentencing context, there is simply no such thing as a ‘motion to

reconsider’ an otherwise final sentence.” United States v. Dotz, 455 F.3d 644, 648 (6th


                                             2
Cir. 2006).1 Specifically, “[t]he court may not modify a term of imprisonment once it has

been imposed,” except under the following limited circumstances: (1) upon motion of the

Bureau of Prisons if “extraordinary and compelling reasons” warrant a reduction or if the

inmate, having already served at least thirty-years imprisonment for an offense, has

reached an advanced age and no longer poses a risk to society; (2) modifications pursuant

to Rule 35 of the Federal Rules of Criminal Procedure, i.e., to correct an error or to

reflect subsequent substantial assistance; and (3) sentencing reductions for defendants

serving a term of imprisonment imposed based upon a guideline range subsequently

lowered by the United States Sentencing Commission. 18 U.S.C. § 3582(c).

                                       III. ANALYSIS

       Setting aside the legal impropriety of modifying an imposed sentence, as

Defendant acknowledges, the Court’s sentence was based on a number of factors.

Notably, the Court did not impose a term of imprisonment or tailor the length of the




1
  In United States v. Townsend, the Seventh Circuit explains the limited role of motions for
reconsideration in criminal cases:

       No federal rule or statute allows a motion to reconsider in a criminal case, [though]
       reconsideration motions are accepted as a common-law practice. … But Congress
       long ago abrogated this common-law practice in the sentencing context. The
       Sentencing Reform Act of 1984 explicitly prevents district courts from
       “modify[ing] a term of imprisonment once it has been imposed” except in three
       narrow situations [set forth in 18 U.S.C. § 3582(c)]. … [T]he limitation [imposed]
       in § 3582(c), preventing courts from modifying a term of imprisonment except as
       provided by Rule 35 or statute[,] … addressed Congress’s concern that judges were
       introducing uncertainty into the sentencing process by exercising their common-
       law power to revise sentences.

762 F.3d 641, 645-47 (7th Cir. 2014) (citations omitted).


                                                3
sentence based on the belief that Defendant’s son was an “emancipated adult” or that

child support payments were no longer owed.

       That said, at the time of sentencing, the Court was not asked to consider deferring

self-surrender until Defendant’s son had completed high school and was fully

independent. Having now been asked to consider the option, and based upon the

circumstances Defendant identifies in her motion, the Court is amenable to the request.

Moreover, the Court does not view simply deferring Defendant’s self-surrender date to be

akin to a modification of the imposed sentence. Accordingly, the Court finds no

prohibition to granting relief in that regard.

       In short, while the Court finds no basis to reconsider the imposed sentence, the

Court finds good cause to impose a specific surrender date that would allow Defendant to

remain on bond through her son’s graduation and scheduled emancipation date.

                                    IV. CONCLUSION

       Based upon the foregoing, Defendant’s motion for reconsideration (Doc. 12) is

DENIED, but the Court will permit Defendant to surrender on a date specific, rather than

surrendering at the direction of the U.S. Marshals, as initially ordered. Accordingly, the

Court imposes a surrender date of June 30, 2020, which date will be noted in the

Judgment of Conviction.

       IT IS SO ORDERED.

Date: 10/4/2019                                                 s/ Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                                 4
